Citation Nr: 0935815	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-00 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include as presumptively related to the 
Veteran's former status as a Prisoner of War (POW).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1941 to 
August 1942, March 8, 1943 to March 22, 1943, and November 
1945 to February 1946.  He was a Prisoner of War (POW) from 
April 10, 1942 to August 9, 1942.  He died in April 1965 due 
to "liver insufficiency."  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the Veteran's death, finding that the 
appellant had not submitted new and material evidence to 
reopen the claim.

On the theory that the cause of death is presumptively due to 
the Veteran's former POW status, the appellant's claim is 
considered a new claim, not subject to the finality of the 
previous final decision in May 2004.  When liberalizing 
legislation creates a new basis of entitlement to VA 
benefits, a claim under such legislation is a claim separate 
and distinct from the claim previously denied prior to such 
legislation. Spencer v. Brown, 4 Vet. App. 283, 288 (1993).  
Here, the original rating decision in March 1966 and all 
subsequent rating decisions through May 2004 did not consider 
whether the cause of death, "liver insufficiency," might be 
considered cirrhosis, which, effective July 18, 2003, is one 
of the diseases that is presumptively related to former POW 
status.  

When the appellant filed her original application for 
dependency and indemnity compensation (DIC) benefits in June 
1965, cirrhosis was not listed as a disease for which 
entitlement to service connection is presumed for former 
POWs.  See 38 C.F.R. § 3.309 (effective prior to July 18, 
2003).  Effective July 18, 2003, the former regulatory 
provisions were amended to include service connection on a 
presumptive basis for former POWs who develop cirrhosis. 38 
C.F.R. § 3.309(c) (effective July 13, 2003); 68 Fed. Reg. 
42,602-42,603 (July 13, 2003).
Therefore, rather than first determining whether the evidence 
she has submitted is new and material concerning this 
component of her claim, the Board will instead proceed 
immediately to the de novo adjudication of the claim on this 
alternative basis that the Veteran's cause of death is 
considered one of the presumptive POW diseases

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, effective July 18, 2003, service connection for 
cirrhosis on a presumptive basis is warranted for former POWs 
who develop this condition.  See 38 C.F.R. § 3.309(c) 
(effective July 13, 2003); 68 Fed. Reg. 42,602-42,603 (July 
13, 2003).

The Veteran's death certificate lists the cause of the 
Veteran's death as liver insufficiency.  Although the 
Veteran's death-causing "liver insufficiency," per se, does 
not necessarily mean that the Veteran had an underlying 
cirrhosis condition, there has been no development undertaken 
to determine whether the Veteran did, in fact, have cirrhosis 
at the time of his death.  

The service personnel records show the Veteran was treated 
for dysentery from March 8, 1943 to March 22, 1943 that was 
contracted when he was a POW.  The record further shows that 
a private physician, Dr. Saguiped, submitted a note in June 
1981 that he had treated the Veteran in his clinic in 
November 1943 and that the Veteran was pale, thin, haggard, 
had difficulty of locomotion, and had a yellow discoloration 
of the conjunctiva of both eyes.  Pain was elicited upon 
palpation of the right hypochondriac region.  The Veteran's 
liver was enlarged, hard, and tender to touch.  The Veteran 
was treated and returned to the military, but after his 
release from military service, he again came back in June 
1946 with the same complaints, but much more severe.  

An affidavit submitted in May 1967 was signed by an 
individual, who indicated that there was no attending 
physician with the Veteran at the time of his death.  Another 
affidavit signed by a private physician, Dr. Dizon, was 
submitted in May 1967.  Dr. Dizon indicated that while he was 
listed as the attending physician at the time of the 
Veteran's death on the death certificate, he only saw the 
Veteran about a week prior to his death when the Veteran was 
given a clinical diagnosis of liver disease (acute 
hepatitis).  Dr. Dizon further noted, however, that 
laboratory examination was not conducted and that this was 
suggested but the Veteran died at his home.  

In December 2001, another private physician, Dr. Patriarca, 
submitted a note that he examined the Veteran in March 1965 
and he was emaciated and pale.  Upon palpation, his liver was 
contracted without fluid in the abdominal cavity.  It was Dr. 
Patriarca's opinion that the Veteran was in a great degree of 
multiple organ failure starting from the liver, which was the 
cause of his anorexia coupled with concomitant malarial 
infection.  The physician noted that it was his opinion that 
the cause of his death was related to his former 
incarceration as a POW.

A medical opinion should be provided addressing whether the 
Veteran's cause of death was cirrhosis of the liver, with 
consideration all of the aforementioned medical evidence.

Also, as this claim is considered a new claim, the appellant 
should be provided with adequate notice of the information 
necessary to substantiate her claim on the merits.



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).)

1.  Send the appellant an updated duty-to-
assist letter that comports with her 
pending claim of service connection for 
the cause of the Veteran's death.  This 
should include what is necessary to 
substantiate a DIC claim pursuant to the 
directives set forth in Hupp v. Nicholson, 
21 Vet. App. 342 (2007), as well as the 
law and regulations pertaining to claims 
of service connection on a presumptive 
basis with regard to former POW's.

2.  Provide a medical opinion from a 
hepatologist to determine whether it is at 
least as likely as not that the Veteran's 
death causing "liver insufficiency" was 
cirrhosis.  The physician must review the 
claims file in conjunction with this 
examination.  Specifically, the physician 
should review the medical statements 
provided by the private physicians in 1967 
(Dr. Dizon), 1981 (D. Saguiped), and 2001 
(Dr. Patriarca).  A rationale must be 
provided for all opinions.  

3.  Then readjudicate the cause-of-death 
claim, to the extent it is predicated on 
the Veteran's former POW status, in light 
of any additional evidence obtained.  If 
the claim is not granted to the appellant-
widow's satisfaction, send her a 
supplemental statement of the case and 
give her an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



